Order, Supreme Court, New York County (Joan B. Lobis, J.), entered October 6, 2009, which denied plaintiffs motion for consolidation, unanimously affirmed, without costs.
There are no questions of law or fact common to both the instant medical malpractice action and the action alleging negligence by the driver of a motor vehicle (see Cronin v Sordoni Skanska Constr. Corp., 36 AD3d 448 [2007]). In any event, since the medical malpractice action is still at the discovery stage and the negligence action is ready to be placed on the trial calendar, consolidation would result in undue delay in the resolution of the earlier action (see id.). Consolidation might also result in jury confusion and prejudice to defendants (see Addison v New *434York Presbyt. Hosp. / Columbia Univ. Med. Ctr., 52 AD3d 269, 270 [2008]). Concur—Saxe, J.P., Friedman, Nardelli, Freedman and Abdus-Salaam, JJ.